UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2217



GLORIA A. CARLYLE,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION; OFFICE OF
HEARINGS & APPEALS; COMMONWEALTH OF VIRGINIA,
DEPARTMENT   OF    REHABILITATIVE    SERVICES;
COMMONWEALTH   OF  VIRGINIA,   DEPARTMENT   OF
REHABILITATIVE      SERVICES,     Disability
Determination Services,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-629-3)


Submitted:   January 14, 2005          Decided:     February 16, 2005


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gloria A. Carlyle, Appellant Pro Se. Tara Louise Casey, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia; Jane D. Hickey,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gloria A. Carlyle appeals the district court’s order

adopting the recommendation of the magistrate judge and granting

summary   judgment    in   favor   of   the   defendants   in   her   action

challenging   the    denial   of   disability   insurance   benefits     and

supplemental security income. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See Carlyle v. Soc. Sec. Admin., No. CA-03-

629-3 (E.D. Va. July 23, 2004).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   - 2 -